Citation Nr: 1704819	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-14 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a higher initial disability rating for service connected psychiatric disability, variously diagnosed as dysthymic disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection for dysthymic disorder and assigned a 10 percent evaluation effective September 3, 2009.

In an April 2012 rating decision, the RO recharacterized the service-connected psychiatric disability as dysthymic disorder and posttraumatic stress disorder (PTSD) and increased the disability rating from 10 percent to 30 percent disabling, effective September 3, 2009.  In a later rating decision in April 2016, the RO increased the disability rating from 30 percent to 70 percent, effective September 3, 2009.  As these increases did not constitute a full grant of the benefits sought, and the Veteran has not expressed satisfaction with the rating assigned, the Veteran's claim for an increased initial disability rating for his service-connected psychiatric disability remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The Board remanded the appeal for further development in May 2014.  Also in May 2014, the Board found that the issue of entitlement to a total disability based upon individual unemployability due to service-connected disability (TDIU) had been raised as part of the claim for a higher initial disability rating for the service-connected psychiatric disorder, per the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU was granted in the April 2016 rating decision, and made effective from September 3, 2009.  Thus, the related issue of entitlement to a TDIU was granted in full, and that issue has been resolved and is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's psychiatric disability has been productive of functional impairment comparable to no worse than occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood; it has not resulted in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating in excess of 70 percent for service-connected psychiatric disability, variously diagnosed as dysthymic disorder and PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411, 9433 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for dysthymic disorder.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA's duty to notify has been satisfied. 

The duty to assist the Veteran is also found to have been satisfied in this case.  VA treatment records and a letter from the Las Vegas Vet Center discussing the Veteran's psychotherapy treatment, as well as statements from the Veteran and his representative have been associated with the claims file.  The Veteran was provided with the option to provide testimony before the Board, but did not avail himself of that opportunity.  In addition, adequate VA examinations were obtained with respect to the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The VA medical examination reports listed the Veteran's reported symptomatology and provided relevant medical information necessary to address the rating criteria with respect to his service-connected psychiatric disorder.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  

In the May 2014 remand, the Board, in relevant part, directed that the AOJ obtain updated VA treatment records from April 2012 to the present and provide the Veteran with an additional VA examination to assess the current severity and manifestations of his PTSD, as the evidence of record indicated that his symptoms had worsened since he was last examined.  Pursuant to the remand directives, VA treatment records through April 2016 were associated with the claims file and the Veteran was provided with a VA examination and opinion in March 2016 and a supplemental medical opinion in April 2016.  The Board finds that such action substantially complies with the May 2014 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  

The Board recognizes that more recent VA treatment records and psychotherapy records from the Las Vegas Vet Center likely remain outstanding, but find that the evidence of record does not indicate that such records would demonstrate symptomatology beyond that described by the Veteran's representative in a January 2017 Informal Hearing Presentation.  As the Board finds no reason to question the credibility of the statement on the severity of the reported symptoms, and there is no indication that the additional treatment records would demonstrate more severe symptoms or functional effects, remand to obtain such records would merely result in additional delay without benefiting the Veteran.  Remand for such action is therefore found unwarranted and unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

III.  Dysthymic Disorder and PTSD

The Veteran's service-connected psychiatric disability is currently rated as 70 percent disabling under Diagnostic Code 9433 (persistent depressive disorder (dysthymia) and is evaluated under the criteria in 38 C.F.R. § 4.130.  

Pursuant to the General Rating Formula for Mental Disorders, a 70 percent evaluation is warranted where the mental disorder is manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9433 (2016). 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).   Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. 436.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV; see also 38 C.F.R. §§ 4.125 , 4.126, 4.130.  A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

The evidence of record indicates that during the relevant appeal period the Veteran has suffered from significant irritability/argumentativeness, inability to establish and maintain effective relationships, isolationist tendencies, lack of interest in previously-enjoyed hobbies and endeavors, memory loss of his childhood and people he knew only a few years prior, emotional numbing, and depressed mood resulting in occupational and social impairment, with deficiencies in work, family relations, and mood.  The Veteran's original claim for service-connection for an acquired psychiatric disorder was received by VA on September 3, 2009.  

Other than a few appointments specifically directed towards psychiatric treatment, addressed in greater detail below, the majority of the VA treatment records in the claims file generally pertain to treatment for non-psychiatric injuries/disorders, but occasionally touch on the Veteran's psychiatric symptoms.  In a July 2009 record establishing care at the Southern Nevada Health Care System, the Veteran was assessed with PTSD/Combat-related, but was noted to deny current acute depression.  A July 2010 nursing outpatient note from the Veteran's 3-month checkup indicates that in the past two weeks, the Veteran was not at all bothered by little interest or pleasure in doing things and was bothered by feeling down, depressed, or hopeless for several days during that time.  June 2011, January 2013, November 2013, and November 2014 nursing outpatient notes include a negative screen for depression, indicating that the Veteran did not at all have little interest or pleasure in doing things or feelings of being down, depressed or hopeless.  An October 2015 nursing outpatient note included a negative depression screen, with the Veteran responding "not at all" to having little interest or pleasure in doing things or feeling down, depressed or hopeless.  A January 2015 physical medicine rehab note includes a review of systems (ROS) which notes that the Veteran gets depressed, but does not have suicidal or homicidal ideation.  A March 2016 ambulatory care/primary care progress note included an ROS which was negative for depression, anxiety, hallucinations, and nightmares/flashbacks.  An April 2016 rehab medicine note for a lumbar disorder includes an ROS noting psychiatric symptoms of feeling depressed at times, but without any suicidal or homicidal ideation.  All of the Veteran's treatment records indicate that he has refused psychiatric medication to treat his service-connected dysthymic disorder and PTSD throughout the appeal period.

The record contains an August 2009 VA psychiatric/PTSD diagnostic assessment consult note that recorded the Veteran's reports of quitting his job one month prior due to not being able to "tolerate the people at work."  He described being isolated and detached, and reported sleeping in a different room from his wife for the past fifteen years, with few instances intimacy during this time, but stated that sleeping in separate rooms was by choice and not because of fighting, reporting that he had insomnia and difficulty maintaining his sleep and gets up about six times each night, with nightmares 4-5 times per month.  The Veteran was noted to become emotional a few times during the appointment when describing his in-service stressors.  He reported feeling sad and irritable at times, with loss of interest and pleasure in activities he once enjoyed, now preferring to be by himself.  He reported an inability to concentrate and remember things.  He indicated that he had thoughts of death a few years prior, but thinking about his family helps him to keep those thoughts away; he had no history of suicide attempts.  The Veteran stated that he has two daughters, but does not have a close relationship with his youngest or her child, as he kicked his youngest daughter out of the house at age 17 due to drugs and alcohol.  He denied a previous psychiatric history, use of alcohol, recreational drugs or smoking, or having suicidal or homicidal thoughts or ideations at the time of the consult.  The Veteran refused any recommended psychotropic medications.  

On mental status examination at the August 2009 psychiatric consult, the Veteran was noted to appear appropriately groomed with a fair level of hygiene.  No unusual movements were noted and the Veteran was found to have good eye contact.  Speech was of a normal rate, and the Veteran was cooperative with no psychomotor agitation or retardation.  Affect was found to be in the normal range and congruent with mood, which was described as "depressed".  Thought processes and content were within normal limits, and the Veteran denied any type of delusions or hallucinations or active suicidal or homicidal thoughts.  He was found to be alert and oriented to person, time, place, and situation, and exhibited fair insight and judgment.  The physician diagnosed Anxiety Disorder, PTSD, and depression, NOS, and assigned a GAF Score of 55. 

The Veteran was enrolled in a PTSD program involving education classes and personal assessment.  In August 2009, he attended a VA Medical Center diagnostic assessment for the PTSD program, and reported symptoms of getting into arguments with people and holding grudges, being hypervigilant, and also reliving experiences from Vietnam and trying to avoid things that remind him of it.  He stated that when he first returned, he used to scream in his sleep, and indicated that his recent sleep is terrible, with him tossing and turning, yelling out, moaning, and snoring.  The Veteran endorsed memory loss, stating that he cannot remember his childhood.  He denied suicide attempts or psychiatric hospitalization, or present or recent thoughts of suicide, but stated that he had suicidal thoughts in the past.  An October 2009 VA mental health outpatient note indicates that the Veteran had attended two of three PTSD education classes and stated that he had related to the material provided, but was not sure about committing himself to the program mostly because of the distance from the clinic and cost of gasoline.  He continued to refuse any type of psychotropic medications, and reported that his sleep was ok.  He was offered the option of appointments with a mental health therapist for talking without medication, but he stated that "[he didn't] really need it right now."  The Veteran denied use of alcohol or recreational drugs, suicidal/homicidal thoughts or ideation, or symptoms of depression, mania or psychosis.

The Veteran was provided with a VA examination for his psychiatric disorder in July 2010.  At that time, he reported that he experienced depression of a moderate severity on a daily basis over the past year.  He also stated that at times he felt dizzy and anxious and had thoughts of Vietnam, but less frequently than he did in the past.  The Veteran reported bad dreams about two times per month but did not remember the content of the dreams.  He stated that there were periods of time that he did not feel depressed or have thoughts of Vietnam, sometimes weeks at a time.  The Veteran reported that he quit his job in July 2009 secondary to a difference of opinion with his supervisor.  He described having a good relationship with his wife and a fair relationship with his daughters, and indicated that he was not close to his brother.  The Veteran reported having no friends and indicated that he was not interested in social relationships with other people because they do "stupid things."  He noted that he did yard work and plays video games during his leisure time.  The Veteran had no history of inpatient psychiatric care, and had been seen on two occasions at the Las Vegas VAMC for outpatient psychiatric care, with no medication offered to him, and had attended two or three classes on PTSD in 2009.  The Veteran denied any physical altercations since separation from service, although indicated that verbal arguments often escalate to the point where he has to walk away or fight, but that his is able to walk away.  He denied a history of suicide attempts.  The examiner summarized that the Veteran appeared to have functioned relatively well in his occupational setting throughout the years, but seemed to have ongoing verbal confrontations with supervisors and coworkers.   The Veteran overall indicated that he had a good marriage and good relationship with his wife, but no friends, and a distant relationship with his daughters and brother.  The examiner stated that the Veteran is able to attend to his own self-care needs and routinely functions in terms of activities of daily living.

On mental status examination at the July 2010 exam, the Veteran exhibited word finding problems but a notable concrete thought process; he denied hallucinations and delusions, as well as suicidal or homicidal thoughts.  The Veteran's eye contact was good throughout the examination, and he was socially appropriate and did not exhibit visible tension or anxiety during the examination.  The Veteran's grooming and hygiene were described as good, and he stated that he attends to all activities of daily life without difficulty.  The Veteran was alert and fully oriented to person, place, date, and time.  He denied obsessive or ritualistic behaviors.  The examiner noted that the Veteran did appear to demonstrate fairly significant memory problems, with short-term memory appearing to be more impaired than long-term memory.  The Veteran indicated that he had experienced a gradual deterioration of memory over the five preceding years.  The Veteran's speech was slowed by his word-finding difficulties.  The content of his speech was relevant, appropriate to topic, and generally logical and goal-directed, but the examiner noted that the Veteran did tend to be circumstantial at times.  The Veteran reported suffering from depression over many years and believed that his depression accounted for his poor concentration and lack of energy at the time of the examination.  He also admitted that his thyroid disorder represented another possible reason for his low energy level.  He further indicated that he felt frustrated and angry at times, and maybe a little anxious.  The examiner additionally noted that the Veteran appeared to have lifelong impulse control problems, although appeared to be in fairly good control at the time of the examination.  The Veteran further indicated that his anger and lack of social interest predated Vietnam, but the examiner noted that these were perhaps exacerbated by the Veteran's combat experiences.  The examiner assigned a GAF of 60.  He found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD, and that the psychiatric symptoms were transient or mild and would decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  He diagnosed dysthymic disorder, and stated that it is a mild ongoing chronic depressive condition.    

An October 2010 letter from the Las Vegas Vet Center is of record.  It indicates that the Veteran underwent intake at the Vet Center in September 2010, and was receiving monthly individual psychotherapy sessions to manage his PTSD symptoms.  The author of the letter, a clinical social worker, noted that the Veteran experienced hyperarousal, avoidance and emotional numbing, and a re-experiencing of symptoms as a result of his Vietnam service.  Hyperarousal symptoms included physical symptoms of tension, panic, irritability, and regular agitation in social situations, which was noted to have negatively affected his relationships with his wife, children, family and friends; startle response to loud noises; oversensitivity to cues in environment that are perceived as threats; and chronic sleep disturbance due to difficulty relaxing or letting his guard down.  His avoidance and emotional numbing was noted to include regularly isolating himself, preferring solitary activities, avoiding socializing with friends and having limited relationships outside family members; avoiding places with crowds or loud noises; low range of emotional responses and intervals of emotional numbing.  The Veteran reported having "no feelings" when his father died the year prior, and no grief reaction to his brother's more recent death.  The Veteran's re-experiencing of symptoms included regular intrusive thoughts including traumatic events from Vietnam or day to day scenarios that include 'worst case' outcomes; difficulty falling and staying asleep; reacting to triggers in his environment that remind him of combat, including sights, sounds and smells.  The social worker diagnosed the Veteran with PTSD, chronic, severe, and major depressive disorder, severe, without psychotic features, and assigned a current GAF of 40.  She indicated that the Veteran had created some coping skills to deal with stress, but continued to experience serious impairment in social and occupational areas of his life.

In May 2012, the Veteran submitted his VA Form 9 perfecting the present appeal to the Board, and wrote that he should be awarded a disability rating greater than his then-assigned 30 percent rating, due to short and long-term memory problems.  He again noted that he could not remember anything from his childhood, and could not remember co-workers of only a few years past.  He stated that his social life was nonexistent, and his private life also was sometimes hostile, with his wife constantly pressuring him to be more frequently intimate and have more friends, but that he could not care less and is content being alone.  He reported not trusting anyone and quitting his job in 2009 because of forgetfulness, lack of motivation, and managers expecting more from him than he was capable of doing.

Pursuant to the Board's May 2014 remand instructions, the Veteran was provided with a VA examination in March 2016.  The examiner indicated that the Veteran's dysthymic disorder had progressed to a diagnosis of PTSD, with his mild anxiety and mild disturbance of mood considered to be symptoms of the PTSD.  He concluded that the Veteran's symptom level and extent of functional impairment could best be described as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that his marital relationship had deteriorated since his last VA examination, that things had gotten a lot worse and that they argue more, almost about anything.  As an example, he noted that he has to have the television volume high because of his tinnitus, but that his wife is sensitive to the loud noise and wants it on low, and that they argue with each other over the volume.  He also reported that they go long periods without talking and that his wife nags him about his driving because he does not pay attention like he is supposed to.  The Veteran reported having no hobbies, saying that he stays home all the time.  The Veteran's wife described him as a loner and stated that he does not socialize.  The examiner noted review of the October 2010 letter from the Veteran's social worker at the Las Vegas Vet Center, and a March 2016 letter from his readjustment counselor at the Mesquite Vet Center indicating that the Veteran had been seen there since November 2015.  While the letter itself does not appear to be of record, the counselor's letter indicated that the Veteran's wife explained that her husband's social reclusiveness, avoidance of intimacy and most communication exchanges, and emotional reactiveness "made it seem that the man she married had died in Vietnam."

The examiner indicated that the Veteran's psychiatric disorder resulted in symptoms of depressed mood, anxiety, suspiciousness, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationship, and suicidal ideation.  On clinical evaluation, the examiner noted that the Veteran dressed appropriately, was alert, coherent, and cooperative and maintained good eye contact.  His mood was described as mildly dysphoric and his affect as full and appropriate.  The Veteran's thought process was spontaneous, relevant and goal directed, and there was no evidence of hallucinations or delusions.  The Veteran was not suicidal or homicidal.  He was oriented to person, time, and place, and was able to recall his telephone number, the current Vice President of the USA, the distance by road between Salt Lake City, Utah and Las Vegas, Nevada, and was up to date on current events.  When he was asked about thoughts of suicide, he became emotional and was on the verge of crying; his wife, with the examiner's permission, moved close to him and gave him a hug, and he calmed down.  The examiner noted that, at the Veteran's request, his wife was allowed to be with him during this examination.  The examiner remarked that the Veteran is very irritable and argumentative with people due to his PTSD and hence, would not be able to sustain/maintain a job.

The March 2016 examiner provided an addendum opinion in April 2016.  She reiterated that the Veteran's dysthymic disorder progressed to PTSD and that his mild anxiety and mild disturbance of mood were symptoms associated with his PTSD, as opposed to needing/warranting separate diagnoses of depressive disorder or anxiety disorder.

When considering the evidence of record under the applicable law and regulations cited above, the Board finds that the Veteran is not entitled to an initial 100 percent disability rating for his dysthymic disorder/PTSD at any time during the appeal period, as the evidence does not demonstrate total and social impairment as a result of severe service-connected PTSD symptoms.  The Board notes that while the March 2016 VA examiner found that the Veteran would not be able to sustain or maintain a job due to him being very irritable and argumentative with people, such symptoms are not comparable in severity to those contemplated by a 100 percent disability rating, such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  While irritability and argumentativeness resulting in being largely unable to appropriately interact with supervisors, coworkers, and customers was found sufficient to prevent the Veteran from obtaining and maintaining substantially gainful employment, the Veteran's symptoms have not been shown to be of a severity akin to those symptoms contemplated under the 100 percent criteria, like gross impairment in thought processes or communication, grossly inappropriate behavior, or persistent delusions or hallucinations, such as would result in total occupational impairment.  Additionally, at the time of the July 2010 examination, the Veteran reported having a good relationship with his wife and a fair, if distant, relationship with his daughters.  Additionally, although the Veteran reported at the March 2016 VA examination that his relationship with his wife had deteriorated, stating that they had been arguing more frequently and go for long periods without talking, the Board notes that he has nevertheless been able to maintain a relationship with his wife throughout the duration of the appeal period, with his wife attending and providing comfort to the Veteran during the most recent VA examination.  The presence of conflict, even to the extent described by the Veteran, is found to more closely track with the level of social impairment contemplated by the 70 percent criteria, social impairment with deficiency in family relations due to symptoms including an inability to establish and maintain effective relationships, rather than total social impairment.  

The Board finds the level of impairment and severity of the Veteran's symptoms of heightened irritability and argumentativeness, lack of hobbies, a tendency to isolate, depressed mood, flattened emotional response, avoidance of thoughts of Vietnam and nightmares of his experience a few times per month to more closely approximate the level of disability contemplated by the currently-assigned 70 percent rating, which specifically describes occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9433 (2016).  

Review of the evidence demonstrates that the Veteran has consistently been evaluated as oriented to time and place, appropriately well-groomed without any indication that he has at any point been unable to perform activities of daily living,   having thought processes and communication within normal limits, and not suffering from persistent delusions or hallucinations, grossly inappropriate behavior, or being a danger to himself or others.  The VA examination reports and VA treatment records regularly document the Veteran's denial of experiencing hallucinations or violent ideation towards himself or others.  Although the Veteran reported experiencing suicidal thoughts in the past, prior to the appeal period, he reported at his initial August 2009 diagnostic evaluation that thoughts about what would happen to his family help him to keep away from such thoughts.  The Veteran's representative pointed to the Veteran's emotional response to the March 2016 examiner's questions about suicidal thoughts, being on the verge of tears, as evidence of current suicidal ideation, but the Board notes that the examiner specifically found that the Veteran was not suicidal or homicidal, and that he was able to calm down with the support of his wife, who gave him a hug and moved closer to him during the examination.  This observation is not inconsistent with the examiner's findings, as it corresponds to the examiner's other finding that the Veteran's mood was mildly dysphoric.  Even if this had been evidence that the Veteran experienced suicidal ideation, the Board notes that a 70 percent rating contemplates symptoms such as suicidal ideation, and such would only warrant a higher 100 percent rating if the suicidal ideation was so frequent and with a plan or attempts so as to approximate symptoms of a comparable severity to a persistent danger of hurting himself.  

The Veteran's representative further asserted that the Veteran's emotional numbing, significant memory problems, and impairment of thought process, in addition to suicidal thoughts, warranted a higher rating.  With regard to the Veteran's memory problems, the representative specifically highlighted observations at the July 2010 VA examination of "fairly significant memory problems," with short-term memory appearing to be more impaired than long-term memory, and with slowed word-finding difficulties.  At that time, the Veteran indicated that he had experienced a gradual deterioration of memory over the five preceding years.  The Board notes, however, that impairment of short and long-term memory resulting in occupational and social impairment with reduced reliability and productivity are contemplated by a 50 percent rating.  For memory symptoms to rise to a level contemplated by a 100 percent rating, they would need to be of comparable severity to memory impairment resulting in an inability to remember the names of close relatives, own occupation, or own name.  Even when considering the July 2010 examination report, there is no indication that the Veteran's impairment has ever neared this level.  The overall clinical findings show that the Veteran has demonstrated coherent thoughts with denial of active suicidal ideation or a history of attempts on numerous occasions.  

The Veteran has been assigned GAF scores ranging from 40 to 60, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  However, a GAF score is only one component of a Veteran's disability picture.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms, are more consistent with an initial rating of 70 percent and no higher. 

As a final point, the assertions of the Veteran have been considered and the Board has fully considered the Veteran's descriptions of his symptomatology as documented in his treatment records and examination reports; however, as indicated above, the evidence of record indicates that, since the effective date of the grant of service connection, the Veteran's PTSD has been manifested by symptoms more consistent with the currently assigned rating than a higher rating.  Staged ratings are therefore not appropriate.  See Fenderson, supra.  The Board notes that the Veteran and his spouse are competent to report his own symptoms, perceptions, and behaviors that are observable by a lay person.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Here, the Board finds the descriptions of the Veteran's PTSD symptoms to be credible.  However, even taking all of these and the Veteran's representative's contentions regarding the Veteran's symptoms as true, the picture painted is still not one of such severe symptoms as to result in total social and occupational impairment.  Competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.

The Board acknowledges that the symptoms listed in the criteria for a 100 percent rating are examples, and the Veteran need not demonstrate some or even some of the specifically-listed symptoms in order to warrant such a rating.  Here, considering the totality of the evidence, the Board finds that the Veteran's PTSD symptoms and resulting occupational and social impairment do not more nearly or equally approximate the criteria for a 100 percent rating than they do to the currently-assigned 70 percent rating.  As the evidence does not reflect total occupational and social impairment due to severe symptoms of PTSD, a 100 percent rating is not warranted.  38 C.F.R. § 4.130 .

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran is currently evaluated under Diagnostic Code 9433, used for rating persistent depressive disorder (dysthymia), and the Board acknowledges that the Veteran's disorder could also be evaluated under Diagnostic Code 9411, for PTSD. Evaluation under that diagnostic code, however, would not result in a higher rating, as both DC 9433 and 9411 are evaluated using the same criteria under the General Rating Formula for Mental Disorders of 38 C.F.R. § 4.130.  To assign a separate rating for the same manifestations would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  As the April 2016 VA addendum opinion represents the only competent evidence on whether manifestations of one diagnosis could be distinguished from the other, and the examiner found that the Veteran's dysthymic disorder progressed to become PTSD, with anxiety and disturbance of mood representing symptoms of PTSD as opposed to symptoms of a separate coexisting psychiatric disability, all of the symptoms are found to be covered by the evaluation assigned and a separate rating is not warranted.   

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).
 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran described his symptoms of PTSD, at worst, as including nightmares 4-5 times per week, depressed mood, low energy, difficulties falling and staying asleep, anxiety, irritability and argumentativeness, long and short term memory impairment, loss of enjoyment in previously-enjoyed activities, and isolation tendencies.  A schedular rating of 70 percent for mental disorders contemplates social and occupational impairment with symptoms such as impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a worklike setting), suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships.  The Board finds that the rating criteria of Diagnostic Code 9433 adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  As discussed above, there is a higher rating available under the applicable diagnostic code, but the severity of the Veteran's PTSD symptoms does not approximate such manifestations so as to result in total occupational or social impairment.  There is no suggestion in the medical evidence that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  

Under Johnson v. McDonald, 762 F. 3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has previously been awarded service connection for dysthymic disorder with PTSD and chloracne.  In this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In light of the above, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule therefore does not apply, as the evidence for and against the claim is not in equipoise, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



ORDER


An initial disability rating in excess of 70 percent for service-connected dysthymic disorder and PTSD is denied.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


